

114 HR 5695 IH: The Veterans Visa and Protection Act of 2016
U.S. House of Representatives
2016-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5695IN THE HOUSE OF REPRESENTATIVESJuly 8, 2016Mr. Grijalva (for himself, Mr. Vela, Mr. Gene Green of Texas, Mr. Vargas, Mr. Hinojosa, Mr. Honda, Mr. McGovern, Mrs. Watson Coleman, Mrs. Napolitano, Mr. Conyers, Ms. Judy Chu of California, Mr. Takano, Mr. Johnson of Georgia, Mr. Cárdenas, Mr. Moulton, Mr. Gutiérrez, Mr. Gallego, and Mr. Ted Lieu of California) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Armed Services, and Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Homeland Security to establish a veterans visa program to permit
			 veterans who have been removed from the United States to return as
			 immigrants, and for other purposes.
	
 1.Short titleThis Act may be cited as The Veterans Visa and Protection Act of 2016.2.DefinitionsIn this Act: (1)The term crime of violence means an offense defined in section 16 of title 18, United States Code, excluding a purely political offense, for which the noncitizen has served a term of imprisonment of at least 5 years.
 (2)The term deported veteran means a veteran who is a noncitizen and who— (A)was removed from the United States; or
 (B)is abroad and is inadmissible under section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)).
 (3)The term noncitizen means an individual who is not a national of the United States (as defined in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22))).
 (4)The term Secretary means the Secretary of Homeland Security. (5)The term service member means an individual who is serving as a member of a regular or reserve component of the Armed Forces of the United States on active duty or as a member of a reserve component of the Armed Forces in an active status.
 (6)The term veteran has the meaning given such term under section 101(2) of title 38, United States Code. 3.Return of noncitizen veterans removed from the United States; status for noncitizen veterans in the United States (a)In general (1)Duties of SecretaryNot later than 180 days after the date of the enactment of this Act, the Secretary shall—
 (A)establish a program and application procedure to permit— (i)deported veterans who meet the requirements of subsection (b) to enter the United States as a noncitizen lawfully admitted for permanent residence; and
 (ii)noncitizen veterans in the United States who meet the requirements of subsection (b) to adjust status to that of a noncitizen lawfully admitted for permanent residence; and
 (B)cancel the removal of noncitizen veterans ordered removed who meet the requirements of subsection (b) and allow them to adjust status to that of a noncitizen lawfully admitted for permanent residence.
 (2)No numerical limitationsNothing in this section or in any other law shall be construed to apply a numerical limitation on the number of veterans who may be eligible to receive benefits under paragraph (1).
				(b)Eligibility
 (1)In generalNotwithstanding any other provision of law, including sections 212 and 237 of the Immigration and Nationality Act (8 U.S.C.1182; 1227), a veteran shall be eligible for the program established under subsection (a)(1)(A), or cancellation of removal under subsection (a)(1)(B), if the Secretary determines that the veteran—
 (A)was not ordered removed, or removed, from the United States due to a criminal conviction for— (i)a crime of violence; or
 (ii)a crime that endangers the national security of the United States for which the noncitizen has served a term of imprisonment of at least 5 years; and
 (B)is not inadmissible to, or deportable from, the United States due to such a conviction. (2)WaiverThe Secretary may waive paragraph (1) for humanitarian purposes, to assure family unity, due to exceptional service in the United States Armed Forces, or if such waiver otherwise is in the public interest.
 4.Protecting veterans and service members from removalNotwithstanding any other provision of law, including section 237 of the Immigration and Nationality Act (8 U.S.C. 1227), a noncitizen who is a veteran or service member shall not be removed from the United States unless the noncitizen has a criminal conviction for a crime of violence.
 5.Naturalization through service in the Armed Forces of the United StatesNotwithstanding any other provision of law, a noncitizen who has obtained the status of a noncitizen lawfully admitted for permanent residence pursuant to section 2 shall be eligible for naturalization through service in the Armed Forces of the United States under sections 328 and 329 of the Immigration and Nationality Act (8 U.S.C. 1439; 1440), except that—
 (1)the ground or grounds on which the noncitizen was ordered removed, or removed, from the United States, or was rendered inadmissible to, or deportable from, the United States, shall be disregarded when determining whether the noncitizen is a person of good moral character; and
 (2)any period of absence from the United States due to the noncitizen having been removed, or being inadmissible, shall be disregarded when determining if the noncitizen satisfies any requirement relating to continuous residence or physical presence.
 6.Access to military benefitsA noncitizen who has obtained the status of a noncitizen lawfully admitted for permanent residence pursuant to section 2 shall be eligible for all military and veterans benefits for which the noncitizen would have been eligible if the noncitizen had never been ordered removed, been removed, or voluntarily departed, from the United States.
		7.Implementation
 (a)IdentificationThe Secretary of Homeland Security shall identify cases involving service members and veterans at risk of removal from the United States by—
 (1)inquiring of every noncitizen processed prior to initiating removal proceedings whether the noncitizen is serving, or has served, as a member of a regular or reserve component of the Armed Forces of the United States on active duty or as a member of a reserve component of the Armed Forces in an active status;
 (2)requiring personnel to seek supervisory approval prior to initiating removal proceedings against a service member or veteran; and
 (3)keeping records of service members and veterans who have had removal proceedings against them initiated, been detained, or been removed.
 (b)Record annotationWhen the Secretary has identified a case under subsection (a), the Secretary shall annotate all immigration and naturalization records of the Department of Homeland Security relating to the noncitizen involved so as to reflect that identification and afford an opportunity to track the outcomes for the noncitizen. Such annotation shall include—
 (1)the individual’s branch of military service; (2)whether or not the individual is serving, or has served, during a period of military hostilities described in section 329 of the Immigration and Nationality Act (8 U.S.C. 1440);
 (3)the individual’s immigration status at the time of enlistment; (4)whether the individual is serving honorably or was separated under honorable conditions; and
 (5)the basis for which removal was sought; and, if the basis for removal was a criminal conviction, the crime or crimes for which conviction was obtained.
 8.RegulationsNot later than 90 days after the date of the enactment of this Act, the Secretary shall promulgate regulations to implement this Act.
		